NOTE: This order is nonprecedential.


  mniteb ~tate5 Qtourt of ~eaI5
      for tbe jfeberaI Qtircuit

           MICHAEL THOMAS JOHNSON,
                        Petitioner,
                            v.
     MERIT SYSTEMS PROTECTION BOARD,
                       Respondent,
                           AND
              DEPARTMENT OF STATE,
                       Intervenor.


                        2011-3170


   Petition for review of the Merit Systems Protection
Board in case no. DC0752110323-I-1.


                      ON MOTION


                       ORDER
    The Department of State moves without opposition to
reform the official caption to designate the Merit Systems
Protection Board as the respondent and to permit the
Department of State to intervene,
JOHNSON v. MSPB                                               2
    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. We
determine that the Board should be designated as the
respondent.
      Accordingly,
      IT Is ORDERED THAT:
    The motion is granted. The revised official caption is
reflected above.
                                  FOR THE COURT


      OCT 0"12011                  /s/ Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
cc: Michael Thomas Johnson
    John S. Groat, Esq.
    David Brooks, Esq.                           FILED
                                        U.S. COIIRT OF APPEALS FOR
                                           THE FEDERAL CIRCUIT
s20
                                              OCT 072011
                                               JAN IIDRBAlY
                                                  CLERK